Title: To Benjamin Franklin from Jonathan Williams, Jr., 19 October 1780
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & hond Sir
Nantes Octor 19. 1780.
I have just received a Letter from Mr De Segray of which he tells me he has sent you a Copy. You will see by it that it is not the Regisseurs des Poudre but les Fermier Genereaux that must give the permission desired. Please to obtain this & send it to Mr De Segray as soon as possible, in the mean time I have desird him to try to forward the Business by engaging to pay all Duties in failure of the Permission, & to send it on, cost what it will, for the Salt Petre may as well be at the Bottom of the Sea as at St Malo, so far as relates to the public of America.
Our old acquaintance Capt Isaac All is arrived at L’orient by him you have no doubt advice of the Check Genl Gates has received.—
I am ever with the greatest Respect Yours most dutifully & affectionately
Jona Williams J
 
Notation: Jona Williams Oct. 19. 80
